internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02 plr-132150-00 date date legend x state ineligible shareholders agreements d1 d2 d3 d4 d5 plr-132150-00 d6 d7 d8 dollar_figurex this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x is a corporation organized under the laws of state effective d1 x elected to be treated as a subchapter_s_corporation x engaged in a series of private financing transactions that resulted in x issuing shares of stock to certain shareholders that were not eligible to hold s_corporation stock ineligible shareholders from d2 through d6 in addition on or about d3 d4 and d5 and in anticipation of a contemplated initial_public_offering ipo x issued convertible subordinated debentures debentures in the aggregate principal_amount of dollar_figurex the ipo however never occurred on or about d7 x became aware that the ineligible shareholders were not permissible s_corporation shareholders and that its s election had terminated on d2 x also became aware that the debentures might constitute a second class of stock as a result x submitted this ruling_request seeking relief under sec_1362 x represents that on or before d8 x took steps such that the ineligible shareholders no longer held shares of x stock in addition x represents that on or before d8 the debentures were either converted to x stock or were surrendered for promissory notes x represents that it did not intend to terminate its s_corporation status and that the acquisition of x stock by ineligible shareholders and the issuance of the debentures was not motivated by tax_avoidance or by retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 x seeks rulings that the termination of x’s s election by virtue of the ineligible shareholders owning x stock constituted an inadvertent termination within the meaning of sec_1362 and to the extent the debentures constitute a second plr-132150-00 class of stock the termination of x’s s election constituted an inadvertent termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an s election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions based solely on the facts submitted and representations made we conclude that x’s s_corporation_election terminated as a result of the ineligible shareholders acquiring x stock we conclude that the acquisition of stock by the ineligible shareholders constituted an inadvertent termination within the meaning of sec_1362 we further conclude that to the extent the debentures constitute a second class of stock any termination of x’s s election as a result of the issuance of the debentures also constituted an inadvertent termination within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as being an s_corporation from d2 and thereafter provided that apart from the inadvertent termination rulings above x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 plr-132150-00 the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to the shareholders as provided in sec_1368 the rulings in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to x and x’s second listed authorized representative sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
